This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 MICHAEL SERNA,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 32,135

 5 NEW MEXICO TAXATION
 6 AND REVENUE DEPARTMENT,

 7          Respondent-Appellant.


 8 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
 9 Thomas J. Hynes, District Judge


10 Michael Serna
11 Flora Vista, NM

12 Pro Se Appellee

13 Peter Breen
14 Santa Fe, NM

15 for Appellant


16                                 MEMORANDUM OPINION

17 KENNEDY, Judge.
1        Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed, and the time for doing so has expired.

4        AFFIRMED.

5        IT IS SO ORDERED.



6                                               _______________________________
7                                               RODERICK T. KENNEDY, Judge


8 WE CONCUR:



 9 ___________________________
10 JAMES J. WECHSLER, Judge



11 ___________________________
12 LINDA M. VANZI, Judge




                                            2